815 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.John MURDOCK, a/k/a John Hayden, Defendant--Appellant.
No. 86-5187.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 11, 1987.Decided March 27, 1987.

Before RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
John Murdock, appellant pro se.
Kenneth David Bell, Assistant United States Attorney, for appellee.
PER CURIAM:


1
John Murdock pled guilty on August 18, 1986, to one count of an indictment charging him with possession of stolen mail, in violation of 18 U.S.C. Sec. 1708.  Judgment on the conviction was entered on August 20, 1986, and Murdock was sentenced to a term of imprisonment of 13 months.  On November 21, 1986, Murdock filed a notice of appeal.


2
Rule 4 (b) of the Federal Rules of Appellate Procedure provides that in direct criminal appeals "the notice of appeal by a defendant shall be filed in the district court within 10 days after the entry of the judgment or order appealed from."  Upon a showing of excusable neglect, the district court has the authority to extend this time limit for an additional period of 30 days.  Since Murdock's notice of appeal came 93 days after entry of the judgment of conviction on August 20, 1986, he failed to comply with Rule 4 (b) .


3
It is well settled that compliance with Rule 4 (b) is mandatory and jurisdictional.  United States v. Robinson, 361 U.S. 220 (1960);  United States v. Miles, 510 F.2d 1362 (4th Cir. 1975).  Under Fed.  R. App.  P. 26(b) this court is specifically precluded from enlarging the time otherwise permitted for filing a notice of appeal.  As Murdock's notice of appeal was filed approximately three months after entry of judgment, this Court is without jurisdiction to consider the merits of his appeal.  Morin v. United States, 522 F.2d 8 (4th Cir. 1975).


4
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss this appeal.


5
DISMISSED.